Lee, J.,
dissenting.
A lowboy trailer, 30 feet long, loaded with sheet steel rolled into tanks so that its full height was between 6 and 7 feet, attached to a two-ton heavy duty Chevrolet truck, making an over-all length of 45 or 50 feet, stalled on the crossing. The truck itself had passed entirely over the crossing with the back end about 4 feet from the rail. The cab of the truck was a bulky object and was considerably taller than the loaded trailer.
It was about 2:30 in the afternoon of March 10th. The railroad track was practically level and perfectly straight for a distance of two miles or more north of the crossing. It had been raining hard. However, it was then only misting or raining some — at least it had slacked off. The engineer and fireman on the train were not handicapped by fog, because the glass window was elevated.
According to Lewis King, a white man, and Wesley Thompson, a Negro, the operators of the truck-trailer, when they were unable to extricate it from the crossing *340and when they saw the train approaching from about one-half of a mile away, King took his raincoat and Thompson a woman’s pink skirt, and both of them ran up the track toward the approaching train for a distance of 570 feet, waving these garments and trying to flag the train. At that point, they stepped off of the track, one on one side, and the other on the other, to keep from being hit by the train.
Both Vinson, the engineer, and Short, the fireman, testified that they were keeping a lookout; that they could have seen a man on the track for 600 to 700 feet ahead; and that they saw no man or men on the track. Vinson testified that as he was blowing the crossing signal, he saw what he thought was a wagon on the crossing. Immediately, he turned the cord loose, put the engine in emergency, and applied the brakes. At that time, he was about 600 or 700 feet north of the crossing. He estimated that he then traveled 200 or 300 feet, which would put him in about 400 feet of the crossing, and, at that point, he saw a white man, about 50 feet west of the track at the right-of-way fence, running toward the truck and flagging down. He then admitted that the distance to the crossing was a mere rough estimate, and likewise as to the distance when he saw the truck. The record of his testimony shows the following: “Q. And you, of course, do not swear to the distance north of the crossing that man was when you passed him in the locomotive? A. No, do not. Q. That is just a rough estimate? A. Yes. Q. The same is true when you say you were six or seven hundred feet north of the crossing when you first saw the truck on the crossing? A. Yes.”
Short testified that after the train was in emergency for 200 or 300 feet, which was about 400 feet from the crossing, he saw the Negro man over to his left, jumping up and down, hollering and pointing down the track. Again he said that the Negro was from 400 to 500 feet north of the crossing. But on cross-examination, he ad*341mitted that the Negro could have been 570 feet or more north of the crossing. The record of his testimony shows the following: “ Q. And you stated that he was four to five hundred feet north of the crossing? A. Yes, somewhere in there. I saw him after the engineer put the train in emergency. Q. This boy could have been 570 feet north of the crossing? A. He could have. I don’t know exactly. Q. Because you don’t know exactly what his distance was from the crossing; and in all probability he could have been farther than where you estimate? A. He could have been much farther. ’ ’
There was no real dispute between Short and Thompson as to where Thompson, the Negro, was as the train was passing — 570 feet north of the crossing. Thompson said that he was flagging as he ran up the track for 570 feet, where he stepped off; and at least he was flagging when Short saw him. If he was flagging then, can anybody believe that he was not flagging as he ran the 570 feet up the track. If he had remained on the track, he would have been killed. His standing on the right of way was not a circumstance from which the jury could validly infer that in flagging the train, ho ran up the right of way instead of along the tracks, and thus excuse Short’s failure to see him. The record indicates that this Negro was a sensible person. There can be no doubt that his purpose, in going up the track, was to flag the train; and according to the proof, he had gone a distance of 570 feet for that purpose. The photographs in the record show that the tracks in this area are located on a fill. Imagine his running along the drainage ditches immediately after a hard rain to get up the track and flag a train! It is a matter of common knowledge that one flags a train by getting on or near the track. If Thompson ran along the side of the right of way or in the drainage ditches in order to get up the track and flag the train, the human race has never produced a baser idiot.
*342There is no difference, in fact, between the statements of Vinson and Short as to where the white man and Negro, on different sides of the track, were seen — 570 feet north of the crossing. Now King swore that he also ran up the track 570 feet flagging. He was certainly flagging when Vinson saw him 50 feet from the track by the right-of-way fence. But Vinson said that King was running toward the truck. Is the fact that, at that time, King was standing 50 feet from the track to justify the jury in saying that he must have run that distance on the side of the right of way, because the engineer said he did not see him on the track? Is he also to be branded as an idiot in not knowing how to flag a train, and this, too, in view of the fact that he had lived by the side of the railroad for years?
If Vinson and Short were keeping a lookout, they should have seen both Kang and Thompson as they ran up the track for a sufficient distance to stop the train before the collision.
A bulky object such as the truck, with its cab, just 4 feet past the rails, with an over-all length of 50 feet had blocked the crossing. If this verdict is permitted to stand, then this Court will be saying that the jury was warranted in finding that, while Vinson and Short were keeping a lookout, King and the Negro, Thompson, must have gone up the side of the right of way to flag the train because Vinson and Short said they did not see them on the track at all. The Court will also be saying that the jury was warranted in finding that Vinson and Short were keeping a lookout and yet they could not see this bulky obstruction on the crossing until they were within 600 or 700 feet — 200 or 233 yards — and this in the daytime, in midafternoon, on a level, straight track.
I think the verdict in the first trial amounted to a miscarriage of justice, and that it was clearly against the great weight of the evidence. Chapman v. Powers, 150 Miss. 687, 116 So. 609; Mobile and O. Railroad Co. v. *343Johnson, 165 Miss. 397, 141 So. 581; Fore v. Illinois Central R. Co., 172 Miss. 451, 159 So. 557, 160 So. 903; Universal Truck Loading Co. v. Taylor, 174 Miss. 353, 164 So. 3; Universal Truck Loading Co. v. Taylor, 178 Miss. 143, 172 So. 756; Faulkner v. Middleton, 186 Miss. 355, 190 So. 910; Belk v. Rosamond, 213 Miss. 633, 57 So. 2d 461. In the first trial of Universal Truck Loading Company v. Taylor, supra, it was said to be manifest from the evidence and surroundings that the verdict was not a fair and true verdict.
Many years of experience as a trial lawyer and a cir-. cuit judge caused me to develop a profound respect for verdicts of juries. Only in rare instances have I been willing to set one aside. But, perfection on earth has never yet been attained. Even the wisest as well as the best of men sometimes go astray. I think the learned circuit judge was fully warranted in setting aside the verdict of the jury on the first trial, as being against the great weight of the evidence; and that the judgment for the appellee, based on the verdict of the jury in the second trial, should be affirmed.